Citation Nr: 1453859	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for psychiatric disability, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1985 to August 1990.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in New Orleans, Louisiana. 

The record before the Board consists of the appellant's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for psychiatric disability is adjudicated.  

The Veteran's service treatment records (STRs) are negative for complaints or treatment for any psychiatric disorder.

In September 2008, the Veteran reported he was developing depression secondary to his service-connected asthma.

In connection with October 2008 VA treatment, the Veteran reported that his wife insisted he be seen for symptoms of depression and indicated he received no previous psychiatric treatment.  The Veteran reported symptoms of increased isolation, feeling annoyed and irritable, with passive suicidal ideation.  The VA clinician's impression was depression.    

In connection with December 2008 VA treatment, the Veteran reported symptoms of apathy, lack of motivation, irritability, isolation, feeling "not happy," and difficulty sleeping.  The VA clinician noted the Veteran was a very difficult historian because he was extremely defensive, evasive, sarcastic, and irritable, with closed body posture, and seemed very annoyed to be in treatment.  The VA clinician found no apparent psychosis and assessed atypical depression and alcohol abuse.

A May 2009 VA treatment note indicates that the Veteran complaining of feeling unhappy and irritable and becoming more isolated.  The Veteran was assessed with major depression and alcohol abuse.

In March 2010, the Veteran noted that a VA physician, Dr. A.D., found his depression was likely caused by a change in asthma medication, which caused weight gain and difficulty breathing.  He stated that his weight gain and difficulty breathing caused anxiety and depression.

In connection with March 2010 VA treatment, Dr. A.D. diagnosed bipolar disorder and noted that the Veteran was trying to link asthma treatment with depression during the time his medication for asthma had changed.  Dr. A.D. noted that, "there is likely indication that mood disorder is connected to some extent to his asthma condition and [to] not taking Advair for the asthma but taking a formulary medication." 

In a May 2010 VA examination, the Veteran reported that he began feeling irritable, impatient, and had less tolerance for other people in 2007, such that he moved his desk from an open space to a more secluded spot and yelled at home.  The Veteran reported taking medication for mood and anxiety symptoms and that he currently felt calm, no longer yelled, and had good relationships with his wife and children, good functioning, and positive evaluations at work.  The examiner found the Veteran cooperative, relaxed, pleasant, fully oriented, with unremarkable thought process, no delusions, and that he had sleep impairment due to asthma-related breathing problems.  The examiner diagnosed anxiety disorder not otherwise specified and noted that a recent large decrease in income caused the Veteran financial concerns.  The examiner opined that the Veteran's acquired psychiatric disorder was less likely than not caused by or a result of asthma because his mental health symptoms were not clearly linked to his service-connected asthma or change in asthma medication but were more likely associated with his stress levels related to work at the time of the onset of symptoms.  The examiner noted that the Veteran was laid off and obtained a much lower paying job in 2009, and that mental health symptoms did not correlate with a change in asthma medication.

The Board finds the May 2010 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner based the negative opinion, in part, on a finding that the Veteran's psychiatric symptoms did not correlate with a change in asthma medication.  However, a March 2010 VA treatment record indicates the Veteran's mood disorder was directly connected "to some extent" to the Veteran's asthma as well as his asthma medication.  Further, the examiner failed to comment on the Veteran's competent statements that his asthma-related symptoms of weight gain and difficulty breathing caused anxiety and depression.  In addition, the examiner also based the negative opinion on a finding that the Veteran's symptoms were related to financial difficulties after being laid off and finding a lower paying job in 2009.  However, the examiner did not address the Veteran's contention that his symptoms began in 2007.  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from March 2010 the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from March 2010 to the present.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected asthma.  The examiner is directed to specifically address the March 2010 VA treatment record indicating a relationship between the Veteran's psychiatric disorder and asthma.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



